Citation Nr: 0412675	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  99-01 723A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for duodenitis with 
anorexia, also claimed as manifestations of an undiagnosed 
illness, manifested by loss of appetite.

4.  Entitlement to service connection for lumbosacral strain, 
also claimed as manifestations of an undiagnosed illness, 
manifested by joint and low back pain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active duty from May 1986 until February 
1993. His personnel records indicate that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1997 and 
December 1997, from the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
submitted timely appeals with respect to the RO's denials of 
service connection for an undiagnosed illness manifested by 
joint and low back pain; a bilateral knee disorder; a 
disability manifested by loss of appetite due to an 
undiagnosed illness; headaches, to include as due to an 
undiagnosed illness; a disability manifested by joint pain 
due to an undiagnosed illness; a disability manifested by 
congestion and a cough due to an undiagnosed illness; and a 
disability manifested by fatigue and sleep disturbance as due 
to an undiagnosed illness.

In October 2002 the RO granted service connection for a left 
knee disability, and in February 2003 the RO granted service 
connection for allergic rhinitis and chronic sinusitis, 
claimed as undiagnosed illness, manifested by cough and 
congestion, and for chronic fatigue syndrome claimed as an 
undiagnosed illness manifested by fatigue and sleep 
disturbance.  Thus, these issues are no longer in appellate 
status.  The only remaining issues are those listed on the 
first page of the present decision.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

In March 2004, the veteran was notified that the Veterans Law 
Judge who had conducted the February 2000 Travel Board 
hearing was no longer employed by the Board.  He was informed 
of his right to have another Board hearing.  In April 2004, 
the Board was notified of the veteran's request for a 
Videoconference hearing before a Member of the Board.  Thus, 
the RO must schedule a Videoconference hearing for the 
veteran.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  Accordingly, the case is 
remanded for the following action:

The RO should schedule the veteran for a 
Videoconference hearing, to be held at 
the Oakland VARO, before a Member of the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



